DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1, 3-7, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pennell et al. (6,028,566). 
Pennell et al. discloses:
Claim 1: A platform assembly comprising: 
a pipe structure comprising a plurality of load pipes (Fig. 3; 50) and a plurality of pipe segments connected in alternating succession to each other (Fig. 3; 50), (Fig. 3; 50 and Col. 6, lines 16-20), in a circular pattern (Fig. 2); 
a plurality of radial beam (Fig. 2; 60) extending radially inward from the pipe structure; and 
a plurality of platform structures (Fig. 2; 8) supported by the plurality of radial beams and the plurality of load pipes (Fig. 2).  
Claim 3: The platform assembly of claim 1, wherein each radial beam is connected to a middle section of a load pipe of the plurality of load pipes (Fig. 2; 60, 50).  
Claim 4: The platform assembly of claim 1, further comprising a handrail structure (Fig. 8; 65; Col. 7, lines 63-67), the handrail structure defining a circular pattern (Figs. 2 and 8; because the base structure has a circular pattern the railing structure would also be in circular pattern).  
Claim 5: The platform assembly of claim 4, wherein the handrail structure comprises a plurality of handrails, the plurality of handrails connected together by end plates (Fig. 8; the image below from Fig. 8 depicts two segments of handrail connected together by end plates).  

    PNG
    media_image1.png
    132
    270
    media_image1.png
    Greyscale

Claim 6: The platform assembly of claim 4, wherein the handrail structure is supported by an antenna support, the antenna support connected to the pipe structure (Figs. 2 and 8; Col. 6, lines 59-61; the handrail portion connected to the antenna support and pipe structure is depicted above).  
Claim 7: The platform assembly of claim 6, further comprising an antenna supported by the antenna support (Figs. 2 and 8; Col. 5, lines 43-45).  
Claim 14: The platform assembly of claim 1, further comprising a brace structure (Fig. 2; 40), the plurality of radial beams extending between the brace structure and the pipe structure (Fig. 2; 45, 50, 60).  
Claim 15: The platform assembly of claim 14, wherein each radial beam of the plurality of radial beams includes a mounting plate (Fig. 2; 45) configured to attach to the brace structure.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pennell et al. (6,028,566).
Claim 2: Pennell et al. discloses the platform assembly of claim 1, further comprising a plurality of load pipe end plates at ends of each load pipe and a plurality of pipe segment end plates at ends of the each pipe segment, but fails to disclose the plurality of load pipe end plates welded to the pipe segment end plates and instead discloses attachment using nuts and bolts.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to weld the pipes together or use another well-known method of attachment, since a welded joint offers a more secure connection. Additionally, it has been held "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113 – Product-by-Process Claims. 
Claim 16: Pennell et al. discloses a platform assembly comprising: a pipe structure (Fig. 2; 50) defining a circular pattern (Fig. 2), the pipe structure comprising first, second, and third load pipes and first, second, and third pipe segments connected in alternating succession to each other (Fig. 2; 50); first, second, and third radial beams (Fig. 2; 60), each of the first, second, and third radial beams connected to the pipe structure (Fig. 2; 50, 60) and extending radially inward therefrom (Fig. 2); and first, second, and third gratings (Fig. 2; 8), each of the first, second, and third gratings configured to support a weight of a human (Col. 6, lines 40-45) the first grating supported by the first radial beam, the second radial beam, the first load pipe, and the second load pipe, the second grating supported by the second radial beam, the third radial beam, the second - 22 -Docket No.: 191114-1012 load pipe, and the third load pipe, and the third grating supported by the first radial beam, the third radial beam, the first load pipe, and the third load pipe (Fig. 2; 50, 60). 
While Pennell et al. fails to disclose three load pipes connected to three pipe segments, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to duplicate the number of load pipes and pipe segments to provide ease of assembly and repair for a pipe section, if necessary, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Examiner contends that the duplication of pipe sections would not produce an unexpected result, as it would not change the purpose or function of the structure. As discussed in “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+).” See MPEP 2144.04(VI)(B) – Duplication of Parts.
Moreover, Pennell et al. envisioned an embodiment of a plurality of guide rail segments (Fig. 2; 50; Col. 6, lines 6-10).
Claim 17: Pennell et al. discloses the platform assembly of claim 16, wherein the first, second, and third radial beams are equally spaced around the pipe structure and at equal angles from one another (Fig. 2; 60).  
Claim 18: Pennell et al. discloses the platform assembly of claim 16, wherein; the first load pipe extends between adjacent ends of the first and second pipe segments (Fig. 2; 50, 60); the second load pipe extends between adjacent ends of the second and third pipe segments (Fig. 2; 50, 60); and the third load pipe extends between adjacent ends of the first and third pipe segments (Fig. 2; 50, 60).  
Claim 19: The platform assembly of claim 16, wherein; the first radial beam is connected to the first load pipe; the second radial beam is connected to the second load pipe; and the third radial beam is connected to the third load pipe (Fig. 2; 50, 60).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pennell et al. (6,028,566) as applied to the above claims, and further in view of Calabro (5,954,305).
Claim 8: Pennell et al. discloses the platform assembly of claim 1 wherein each platform structure is supported by a radial beam of the plurality of radial beams and the pipe structure, but fails to disclose the platform structure comprising an L-beam arm defining a first end and a second end.  
However, Calabro discloses a platform structure comprising an L-beam arm defining a first end and a second end (Fig. 2; 75; Col. 4, lines 60-62). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform assembly of Pennell et al. to include L-beam arms, as taught by Calabro to create a framework for the grating to be supported on.
Claim 9: Calabro discloses the platform assembly of claim 8, further comprising a grating (Fig. 2; 85) mounted to the L-beam arm (Fig. 2; 75; Col. 4, lines 60-62).

Response to Arguments
Applicant's arguments filed July 22, 2022 have been fully considered but they are not persuasive. 
With respect to the prior art rejections, applicant argues that the primary reference of Pennell et al. does not teach a pipe structure including alternating load pipes and pipe segments. Further, applicant amended the claims to clarify that the load pipes and pipe segments are alternating. The argument and amendments are not persuasive for at least the following reason. The pipe structure of Pennell et al. is assembled in a circular pattern with a plurality of pipe segments capable of being a load pipe or a pipe segment. 
Therefore, applicant’s remarks are not found persuasive and the claims remain rejected as advanced above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635